Exhibit 10.1

SUPPLY AGREEMENT

This Supply Agreement (the “Agreement”) is made and entered into by and between
PGT Industries, Inc., a Florida corporation, and Cardinal LG Company, a
Wisconsin corporation (“Cardinal”, and together with PGT, the “Parties”) on this
22nd day of September, 2017.

WHEREAS, PGT historically has manufactured at its own production facility the
glass products described and listed on Annex A hereto (the “Current Products”),
which are used as a component in the doors manufactured by PGT;

WHEREAS, PGT has agreed to convey and sell to Cardinal and Cardinal has agreed
to purchase from PGT the equipment that PGT historically has used to manufacture
and process the Current Products, all pursuant to that certain Asset Purchase
Agreement, dated September 22, 2017, entered into between the Parties;

WHEREAS, PGT now desires to purchase the Products (as defined below) from
Cardinal (as opposed to PGT making those Products at PGT’s own facilities) as
well as to include Cardinal in requests for proposals and bid invitations issued
by PGT for future glass components for doors that are manufactured by PGT, and
Cardinal desires to manufacture and sell such items to PGT, all pursuant to the
terms and conditions of this Agreement; and

WHEREAS, the Parties desire to memorialize in a written agreement the terms and
conditions that are to govern the business arrangement described above;

NOW THEREFORE, in exchange for the mutual agreements, benefits and promises
described in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by both Parties hereto,
the Parties, intending to be legally bound, agree as follows:

 

  1. Purchase and Sale of Products.

 

  (a)

During the Term (as defined below) of this Agreement, PGT shall purchase from
Cardinal and Cardinal shall manufacture for, and sell to, PGT all of PGT’s
requirements for Current Products and all future laminated glass components for
doors which Cardinal is capable of manufacturing that include a PVB or Kuraray
SG (also known as Trosifol® SG and formerly sold under the tradenames
SentryGlas® and Butacite®) interlayer (collectively, the “Products”), subject to
PGT’s rights to source the Products from other companies and/or terminate this
Agreement before its expiration, in accordance with the express terms hereof.
The Parties may add new or modified products to the Products covered by this
Agreement by mutual written agreement. PGT shall have the right to remove
products from the list of Products where PGT no longer requires that product for
its production processes, by giving Cardinal 90 days prior written notice. PGT
further covenants and agrees that it will not take any action to circumvent its
obligations, as expressly set forth herein, to purchase glass components for
doors from Cardinal and PGT will use its commercially reasonable efforts to
require any

 

1



--------------------------------------------------------------------------------

  transferee of PGT’s door business during the Term to assume PGT’s obligation
to purchase glass components for doors from Cardinal in order to preserve
Cardinal’s right to supply such requirements in the same fashion as if no such
transfer had occurred, and Cardinal shall promptly consent to any such transfer
or assignment of this Agreement to such transferee or assignee, and Cardinal
shall not unreasonably delay, deny or withhold such consent.

 

  (b) With respect to all types of glass components for doors other than the
Products, PGT covenants and agrees that PGT will include Cardinal in any request
for proposal or bidding invitation to supply such components to PGT (except
where PGT has a need for any new type of glass component for doors as a result
of PGT acquiring another business, or the assets of another business, and supply
agreements covering all of PGT’s requirements for such newly-needed glass
components already exist between that acquired business and a supplier other
than Cardinal), and where PGT reasonably concludes that Cardinal has the ability
to supply PGT with all of PGT’s requirements for such glass components for doors
or a quantity at least equal to an alternative supplier to be engaged by PGT,
that fully satisfy PGT’s specifications for such components and the lead time
required by PGT at least as well as an alternative supplier to be engaged by
PGT, and at a competitive price through such request for proposal or bidding
process, then PGT will not manufacture for itself, or acquire such glass
components from any source other than Cardinal, to the extent of Cardinal’s
supply so long as Cardinal is willing and able to timely supply PGT’s
requirements for such glass components on the terms of this Supply Agreement
provided Cardinal is able to meet or exceed the respective supply to be
internally or externally sourced.

 

  2. Purchase Orders.

 

  (a) PGT shall order Products from Cardinal pursuant to and in accordance with
separate PGT standard purchase orders or other related documentation
(collectively, the ’’Purchase Orders”). Such Purchase Orders shall specify
quantities of the Products, shipping instructions, delivery date(s), and
detailed instructions for the delivery of the Products (with release schedules,
delivery orders or equivalent notices) and no other terms or conditions. Upon a
Purchase Order being executed, or acceptance thereof confirmed electronically,
by the Parties, the provisions of such Purchase Order respecting quantities of
the Products, shipping instructions, delivery date(s), and detailed instructions
for the delivery of the Products (with release schedules, delivery orders or
equivalent notices) shall be binding upon Cardinal and PGT, and shall be deemed
to constitute a part of this Agreement as if fully set forth herein.

 

  (b) Cardinal will accept and confirm, or reject, each Purchase Order in
writing to PGT within two business days of receipt of the Purchase Order from
PGT.

 

2



--------------------------------------------------------------------------------

  (c) Products shipped to PGT that exceed the quantity indicated in an accepted
Purchase Order by more than five percent may be returned to Cardinal by PGT at
Cardinal’s cost and expense.

 

  (d) No term or condition of any Purchase Order submitted by PGT that
contradicts or is inconsistent with this Agreement, or creates additional or new
duties and obligations for Cardinal, will become part of this Agreement unless
an authorized officer of Cardinal agrees to such other term or condition as an
amendment to this Agreement. No term or condition of any Purchase Order
acceptance or acknowledgment submitted by Cardinal that contradicts or is
inconsistent with this Agreement will become part of this Agreement unless an
authorized officer of PGT agrees to such other term or condition as an amendment
to this Agreement.

 

  3. Forecasting. PGT shall provide to Cardinal at the beginning of each month a
rolling, twelve-month purchasing forecast, in such detail as may be reasonably
requested by Cardinal, but generally with the content and form of the forecasts
already being provided to Cardinal by PGT pursuant to that certain Supply
Agreement between the Parties, dated December 15, 2014, as amended on January 1,
2017. All Product purchasing quantity estimates and forecasts provided by PGT
are for Cardinal’s planning purposes only, and do not and shall not constitute
an order or purchasing commitment from PGT.

 

  4. Reserve Supply of Products. Cardinal will keep a reserve supply of
Products, in such quantities and types as may be agreed upon in writing from
time to time by the Parties, to reduce lead times, which shall be stored at
Cardinal’s Mooresville, North Carolina plant and Ocala, Florida warehouse, or
such other locations as may be mutually agreed upon by the Parties
(collectively, the “Stocking Locations”). PGT and Cardinal will review quarterly
the mix, types and quantities of Products at the Stocking Locations, to
determine whether any adjustments to the mix, types and quantities of stocked
Products should be made. PGT and Cardinal agree to work together to reduce such
quantities prior to the Products becoming discontinued or slow-moving. PGT will
be responsible for purchasing all of the Products including related materials
(e.g., raw cut glass and raw tempered glass) kept at the Stocking Locations to
the extent such items have been held (on a first-in, first-out basis) for ninety
(90) consecutive days, so long as PGT approved the mix, types and quantities of
Products at the Stocking Locations, and the amount of related materials that
Cardinal orders and keeps at each Stocking Locations is commercially reasonable,
given the mix, quantities and types of Products that PGT and Cardinal have
agreed to stock at each Stocking Location (i.e., Cardinal will not keep an
unreasonably large inventory of related materials, such as raw glass, at the
Stocking Locations). The applicable price for such Products is Cardinal’s then
applicable price to PGT for the Products, pursuant to the pricing terms of this
Agreement, and the applicable price for the related materials is the then
applicable price on the price sheet between Cardinal FG and Cardinal CG,
respectively, and PGT for such materials.

 

3



--------------------------------------------------------------------------------

  5. Product Deliveries.

 

  (a) The Products shall be delivered to the delivery locations, and in the
manner specified in, an accepted Purchase Order.

 

  (b) With each shipment of Products, Cardinal will deliver a packing list
containing the following information: (i) purchase order number; (ii) PGT part
number; (iii) quantity ordered/quantity shipped; (iv) material certificate, as
may be agreed to in writing; and (v) a material safety data sheet, when
requested by PGT.

 

  (c) Lead times shall be as set forth on Annex B hereto, or as otherwise agreed
upon in writing between the Parties.

 

  (d) Cardinal agrees to the key-performance-indicator set forth in Annex B
hereto, regarding on-time deliveries and order fulfillment accuracy and
completeness, and the failure to do so shall be deemed a breach of this
Agreement by Cardinal, which if not remedied within thirty days shall give PGT
the right to terminate this Agreement in accordance with the terms stated in
Annex B hereto. Alternatively, in such situation, PGT shall have the right to
keep this Agreement in effect, but shall also have the right to source all or a
portion of PGT’s requirements for the Products, or products substantially
similar to the Products, from suppliers other than Cardinal until such time as
Cardinal has consistently met or exceeded the key performance indicator set
forth in Annex B.

 

  (e) In Purchase Orders, PGT shall specify whether Products are to be picked up
by PGT or shipped by Cardinal via third party carrier. Products picked up by PGT
shall be F.O.B. Cardinal’s dock. Products shipped via third party carrier shall
be F.O.B. PGT’s Nokomis Plant/North Venice production facilities. As applicable,
Cardinal will arrange for and pay the third party carrier, but will then invoice
PGT for the freight at the agreed upon freight surcharge in effect at that time.
The applicable freight surcharge will be the only freight cost to PGT for
Products shipped to PGT by third party carriers. Title and risk of loss will
pass at the specified F.O.B. point. Certain other applicable terms respecting
freight are set forth in Annex C.

 

  6. Pricing; Invoicing; Payment Terms; Rebate.

 

  (a) The undelivered, F.O.B. Cardinal facility, prices that PGT will pay
Cardinal for the Current Products are set forth on Annex A hereto. Other
Products will be priced in a manner consistent with the pricing applicable to
the Current Products. Prices for the Products will be adjusted only in the
manner described in Annex C hereto, and only when such an adjustment is
permitted pursuant to the terms of Annex C. In addition to the prices described
in the preceding sentences, PGT will pay Cardinal, where applicable, the energy
and freight fuel surcharges and stocked-product picking fees, set forth in Annex
C hereto or calculated in the manner set forth in Annex C.

 

4



--------------------------------------------------------------------------------

  (b) Except for any applicable energy and freight fuel surcharges or stocked
product picking fees set forth or described in Annex C, no additional
surcharges, packaging, loading, handling, administrative or processing fees or
additional charges of any kind will be paid by PGT, without the prior written
agreement of PGT’s Vice President and General Manager.

 

  (c) The control of Cardinal’s materials, labor and overhead costs are
Cardinal’s responsibility. Cardinal acknowledges and agrees that Cardinal shall
not have any right to increase the prices PGT pays for the Products due to an
increase in Cardinal’s materials, labor or overhead costs, but rather, that all
adjustments in the prices for the Products shall be made only pursuant to the
price adjustment terms set forth in Annex C.

 

  (d) The Parties agree that productivity, efficiency and quality improvements
by Cardinal should be continuous elements and requirements of this Agreement,
and that the Parties shall cooperate with each other in good faith to achieve
such improvements.

 

  (e) Cardinal shall render invoices separately for each delivery of Products
and corresponding Purchase Order, and shall include PGT’s part number, type and
quantities of Products ordered, type and quantity of Products shipped or
picked-up, unit price and extended value. Cardinal shall provide invoices to PGT
via electronic transmission or fax within one business day after the invoice
date.

 

  (f) Payment terms shall be 2% 10th and 25th, net 30 days, calculated from the
date of the invoice. Cardinal reserves the right to charge interest at a rate
equivalent to 1% per month on amounts not paid when due and, after providing at
least 10 business days prior notice of nonpayment of undisputed amounts past
due, suspend its performance under this Agreement.

 

  (g) This Agreement is independent of any other agreement between PGT and
Cardinal and the amount of Product purchases invoiced to PGT for the Products
covered by this Agreement shall not be included in the amount of “Product sales
invoiced to PGT” for purposes of any rebates owed to PGT pursuant to Annex 4 to
that certain First Amendment to Supply Agreement, dated December 15, 2014.

 

  7. New Technology. Cardinal agrees to use reasonable commercial efforts to
include within the Products any new, technologically superior glass components
for doors that may be requested from time to time by PGT, and to incorporate
into its production processes any new technological advancements or equipment
likely to improve the durability and quality of the Products.

 

5



--------------------------------------------------------------------------------

  8. Representations and Warranties of Cardinal

 

  (a) Cardinal is a corporation which is duly organized, validly existing and in
good standing under the laws of the State of Wisconsin, and has full corporate
power and corporate authority to execute and deliver this Agreement and to
consummate effect the transactions contemplated hereby, and has duly authorized
the execution, delivery and performance of this Agreement by all necessary
corporate action.

 

  (b) This Agreement is a valid and legally binding obligation of Cardinal, and
is enforceable against Cardinal in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally, and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

  (c) The execution, delivery and performance of this Agreement by Cardinal and
the consummation of the transactions contemplated hereby do not and will not
(i) result in a breach or violation of any provision of any of Cardinal’s
organizational documents (e.g., articles of incorporation or by-laws) or in a
violation of any statute, rule, regulation, ordinance, order, judgment, decree,
rule or regulation of any court or any governmental agency or body applicable to
Cardinal, (ii) violate or result in a material breach of or constitute an event
of default (or an event which might, upon the passage of time or the giving of
notice, or both, constitute an event of default) under any provision of, result
in acceleration or cancellation of any obligation under, or give rise to a right
by any party to terminate or amend its obligations under, any mortgage, deed of
trust, conveyance to secure debt, note, loan, indenture, lien, contract or
governmental certification, license or permit (other than any governmental
permits for which transfer is not permitted by law or the issuing authority),
instrument, order, judgment or decree or other material arrangement or
commitment.

 

  (d) No consent, approval, order or authorization of, or registration,
declaration or filing with, any other party or any federal, state or local
government agency or entity is required by Cardinal in connection with the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby or the performance of Cardinal of its obligations under this
Agreement.

 

  (e) Cardinal represents and warrants that, upon transfer of ownership of
Products at the agreed upon F.O.B. point, Cardinal shall pass to PGT, and PGT
shall receive, good and marketable title to such Products, free and clear of all
liens, claims, security interests, pledges, charges, mortgages, deeds of trusts,
options, or other encumbrances of any kind.

 

6



--------------------------------------------------------------------------------

  (f) Cardinal warrants that the Products shall meet and satisfy all of the
warranties set forth in Annex D hereto or as otherwise agreed upon in writing
between the Parties from time to time, and also that the Products shall fully
satisfy all of the specifications for each Product, as set forth in Annex D-1
hereto (the “Specifications”), or such specifications as otherwise agreed upon
in writing between the Parties from time to time (collectively, the
“Warranties”).

 

  9. Inspection of Products; Acceptance or Rejection. Readily apparent breakage
and other readily apparent nonconformity of the Product must be noted by PGT on
the Bill of Lading signed and provided to the carrier upon receipt of the
shipment by PGT with a copy of such Bill of Lading provided by PGT to Cardinal
within twenty-four hours of receipt of the Products if damage is noted on the
Bill of Lading. PGT will inspect each delivery/shipment of Products for other
reasonably apparent damage or nonconformity and PGT shall provide written notice
of such damage or nonconformity to Cardinal within forty-eight hours after
receipt of the Products at PGT’s Nokomis/North Venice facilities. PGT shall have
the right to reject any shipment of Products, or portion thereof, that PGT
reasonably believes fails to satisfy the warranties set forth in Section 8(f) of
this Agreement or in Annex D hereto, and shall have the right to revoke its
prior acceptance of any such shipment or portion thereof where PGT subsequently
discovers that the Products in that shipment or portion thereof do not fully
satisfy and meet the warranties described in Section 8(f) and Annex D hereof. In
the event that PGT rejects any shipment of Products or portion thereof, or
revokes any prior acceptance of such Products, pursuant to the preceding terms
of this Section 9, PGT’s sole remedies in that situation shall be as follows:
(a) PGT will return all non-conforming Products to Cardinal at Cardinal’s full
cost and expense; provided that PGT shall use commercially reasonable efforts to
mitigate such cost and expense; and (b) at PGT’s election, Cardinal shall:
(i) replace such non-conforming Products with Products that fully conform to the
aforementioned warranties and specifications related thereto, at Cardinal’s full
cost and expense, including all delivery and shipping costs; or (ii) fully
reimburse PGT for the actual amount that PGT paid for those non-conforming
Products, including for any energy or delivery surcharges, and for any picking
fees paid by PGT related thereto.

 

  10. Remedies for Latent Defects. Where PGT discovers or otherwise is made
aware of, after PGT’s inspection of the Products, any defects or
non-conformities in the Products that are covered by the Warranties and that are
not detectable upon a visual inspection of the Products by PGT, in the manner
PGT customarily conducts such inspections, PGT shall promptly notify Cardinal of
the same in writing, after which Cardinal shall promptly provide to PGT the
remedies described in the Warranties

 

  11. Certification and Quality Assurance. Cardinal has met PGT’s initial
quality certification requirements. However, Cardinal acknowledges that PGT may,
from time to time, ask Cardinal to participate in Quality Assurance evaluations.
Upon PGT’s request, Cardinal shall provide PGT with Cardinal’s Quality Assurance
Manual, if any. Periodic supplier performance evaluations may be performed, the
purpose of which will be to assess Cardinal’s quality as it relates to, among
other things, on-time deliveries, packaging, service/warranty, and
non-conforming materials as reported through PGT’s Defective Material Reporting
Process. Nothing in this Section 11 is an agreement by Cardinal to change the
terms and conditions of sale set forth in this Agreement, including pricing
terms.

 

7



--------------------------------------------------------------------------------

  12. Modifications. Cardinal will notify PGT if Cardinal intends to implement a
modification of any of the Specifications of the Products or the manufacturing
processes for the Products, which reasonably could be expected to change the
such Specifications (collectively, “Modifications”). With respect to Products
covered by accepted Purchaser Orders, Cardinal shall not implement any
Modifications without PGT’s prior written consent, which consent shall not be
unreasonably withheld. If PGT does not respond to Cardinal’s notification of a
proposed Modification within ninety (90) days after receiving the same, Cardinal
may reject future orders for the Products that would be affected by such
Modification. If such Modification is not accepted/consented to by PGT, Cardinal
shall not implement such Modification, but PGT shall not unreasonably withhold
its consent to any requested Modification, so long as the Modification is not
likely to degrade, harm or lower the quality, aesthetics, durability, or other
characteristics of the Products that would be affected by the Modification.

 

  13. Representations and Warranties of PGT.

 

  (a) PGT is a corporation which is duly organized, validly existing and in good
standing under the laws of the State of Florida, and has full corporate power
and corporate authority to execute and deliver this Agreement and to consummate
effect the transactions contemplated hereby, and has duly authorized the
execution, delivery and performance of this Agreement by all necessary corporate
action.

 

  (b) This Agreement is a valid and legally binding obligation of PGT, and is
enforceable against PGT in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally, and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

  (c)

The execution, delivery and performance of this Agreement by PGT and the
consummation of the transactions contemplated hereby do not and will not
(i) result in a breach or violation of any provision of any of PGT’s
organizational documents (e.g., articles of incorporation or by-laws) or in a
violation of any statute, rule, regulation, ordinance, order, judgment, decree,
rule or regulation of any court or any governmental agency or body applicable to
PGT, (ii) violate or result in a material breach of or constitute an event of
default (or an event which might, upon the passage of time or the giving of
notice, or both, constitute an event of default) under any provision of, result
in acceleration or cancellation of any obligation under, or give rise to a right
by any party to terminate or amend its obligations under, any mortgage, deed of
trust, conveyance to secure debt, note,

 

8



--------------------------------------------------------------------------------

  loan, indenture, lien, contract or governmental certification, license or
permit (other than any governmental permits for which transfer is not permitted
by law or the issuing authority), instrument, order, judgment or decree or other
material arrangement or commitment.

 

  (d) No consent, approval, order or authorization of, or registration,
declaration or filing with, any other party or any federal, state or local
government agency or entity is required by PGT in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby or the performance by PGT of its obligations under this
Agreement.

 

  14. Term and Termination.

 

  (a) This Agreement shall begin on September 22, 2017 and shall expire on
December 31, 2024, provided that the Agreement is not terminated prior to that
expiration date pursuant to the express termination rights set forth herein (the
“Term”). On or about the sixth anniversary date of this Agreement, the Parties
agree to negotiate in good faith regarding a possible extension of the Term of
this Agreement beyond the scheduled, original expiration date for the Agreement.

 

  (b) This Agreement may be terminated by either party in the event that:
(i) the other party makes a general assignment for the benefit of creditors;
(ii) the other party is insolvent; (iii) the other party ceases to function as a
going concern; (iv) a receiver is appointed for such party or the assets of such
party; and/or (v) the other party becomes subject to a voluntary or involuntary
bankruptcy or similar proceedings under any federal, state or other bankruptcy
or insolvency laws and such proceedings are not terminated within ninety days.

 

  (c) This Agreement may be terminated by either party in the event that the
other party fails to perform any material provision of this Agreement, or fails
to timely remedy or cure any breach of warranty or failure to satisfy any
key-performance-indicator set forth herein, or in any annex hereto, and does not
cure such failure within thirty days after receipt of written notice from the
other party specifying such failure and stating its intention to terminate this
Agreement if such failure is not cured before the end of that thirty-day cure
period.

 

  (d) This Agreement may be terminated by either party hereto with not less than
sixty days prior written notice to the other party where performance of this
Agreement has been suspended by the other party in accordance with the force
majeure provision set forth below, and it appears reasonably likely that such
performance will be delayed for more than six months.

 

9



--------------------------------------------------------------------------------

  15. Miscellaneous.

 

  (a) Force Majeure. No party to this Agreement shall be liable for
non-performance hereunder resulting from: severe weather conditions; war; riots;
civil disorder; earthquakes; any newly enacted or issued law, order,
proclamation, regulation, ordinance, demand or requirement of any governmental
agency; or any other condition or occurrence whatsoever beyond the control of
such party, but only to the extent performance hereunder is prevented by any
such condition. If the performance of this Agreement is prevented by reason of
any such event, (a) the party whose performance is prevented, shall give prompt
written notice to the other party of the event and shall be excused from
performance, but only to the extent prevented; provided, however, that the party
whose performance is prevented shall take all steps to avoid or remove such
causes of nonperformance and shall continue performance whenever and to the
extent possible; and (b) if it appears that a time for delivery or performance
scheduled pursuant to this Agreement will be delayed for more than six
(6) months, the party receiving notice under subsection (a) above shall have the
right to terminate, by sixty days prior written notice to the other party, any
portion of this Agreement covering the prevented performance, and the
obligations and liabilities of the parties with respect to such portion of the
Agreement shall thereupon lapse and terminate, except to the extent such
obligations or rights are intended to survive pursuant to this Agreement.

 

  (b) Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be transferred, assigned or delegated by either
party, in whole or in part, including where the party or all or substantially
all of its assets are acquired by an third party not controlled by such party,
and whether through a merger or otherwise, without the prior written consent of
the other party, and any attempt to make any such transfer, assignment or
delegation without such consent shall be null and void. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the successors,
legal representatives and permitted assigns of the Parties hereto.

 

  (c) Contractor Status. The Parties are and shall remain independent
contractors with respect to each other, and nothing in this Agreement shall be
construed to place the Parties in the relationship of partners, joint ventures,
fiduciaries or agents, nor grant any right or authority to assume or create an
obligation or responsibility, express or implied, on behalf of or in the name of
the other or bind the other in any manner whatsoever.

 

  (d) Modification and Waiver. No modification, amendment or waiver of any
provision of this Agreement shall be valid or binding unless in writing and
executed by both of the Parties. Any other purported modification, amendment or
waiver of any provision of this Agreement shall be null and void. No waiver by
any party of any breach, or the failure of any party to enforce any of the terms
and conditions of this Agreement, shall affect, limit or waive that party’s
right to enforce and compel compliance with all terms and conditions of this
Agreement, or to terminate this Agreement according to its terms.

 

10



--------------------------------------------------------------------------------

  (e) Invalidity or Illegality. In the event any provision of this Agreement is
declared to be void, invalid or unlawful by any court or tribunal of competent
jurisdiction, such provision shall be deemed severed from the remainder of this
Agreement and the balance shall remain in full force and effect. The parties
shall undertake to replace the invalid, ineffective, or unenforceable provisions
with valid, effective, and enforceable provisions, which, in their commercial
effect, approximate as closely as possible the intentions of the parties as
expressed in the invalid, ineffective, or unenforceable provision.

 

  (f) Headings. Section headings contained herein are for convenience only and
shall not affect the interpretation hereof.

 

  (g) Counterparts. The Parties may execute any number of counterparts to this
Agreement, each of which shall be an original instrument, but all of which taken
together shall constitute one and the same Agreement. Signed facsimile copies or
emailed PDFs of this Agreement will bind the parties to the same extent as
original documents.

 

  (h) Governing Law; Forum Selection. Except as provided in the next sentence,
this Agreement shall be governed by and construed in accordance with the laws of
the State of Florida, without regard to the conflict of laws principles thereof.
Any dispute between the Parties about the interpretation or meaning of any
provision of this Agreement or any of the benefits, duties or obligations of the
Parties under this Agreement, shall be brought and litigated in the state or
superior courts of Sarasota County, Florida, and the Parties acknowledge and
agree that this Agreement has been made and entered into in such county, and
both Parties waive any argument that either of them may have that such forum in
or will be inconvenient.

 

  (i) Survival Provision. Neither the expiration nor termination of this
Agreement shall affect such of the provisions of this Agreement as expressly
provide that they will operate after any such expiration or termination.

 

  (j) Protective Equipment. Cardinal and its subcontractors must wear
appropriate personal protective equipment (PPE), as required by PGT’s policies
and procedures, when visiting any of PGT’s manufacturing facilities.

 

  (k) Financial Condition. Based on requests by PGT from time to time, Cardinal
shall provide PGT reasonable assurance as to Cardinal’s financial well-being.
All such financial information of Cardinal shall be deemed to be and treated by
PGT as “Confidential Information” under that certain Confidentiality Agreement
between the Parties, dated December 8, 2014 , and it is hereby agreed that the
“Termination Date” of such Confidentiality Agreement is hereby extended to the
date five years after the expiration or termination of this Agreement.

 

11



--------------------------------------------------------------------------------

  (l) Entire Agreement; Waiver. This Agreement, including the annexes hereto,
constitutes the entire and complete agreement and understanding between the
Parties and supersedes any prior negotiations, understandings, or agreements,
whether written or oral, relating to the subject matter of this Agreement. No
amendment to or waiver of any provision of this Agreement shall be effective
unless it is reduced to writing and signed by authorized representatives of both
Parties hereto. No waiver to any provision of this Agreement shall be deemed to
arise from any inaction by a Party or any course of dealing between the Parties.
Any waiver given pursuant to the terms hereof shall be only for the particular
instance covered by that written waiver and only for the matter expressly waived
therein.

 

  (m) Notices. All notices and other communications hereunder shall be in
writing and shall be deemed to have been duly given (i) three business days
after mailing if mailed by certified or registered mail, return receipt
requested; (ii) one business day after delivery by Federal Express or UPS, if
sent for overnight delivery with fees prepaid; (iii) upon receipt if sent via
facsimile or other electronic means with receipt confirmed electronically during
business hours (with such notice deemed to have been given the business day
following the date of receipt if sent after the conclusion of business hours);
or (iv) upon receipt if delivered personally, addressed as follows or to such
other address or addresses of which the respective party shall have notified the
other:

If to PGT, to:

PGT Industries, Inc.

1070 Technology Drive

North Venice, FLA 34275

Attention: Chief Financial Officer

Fax No.: (941) 554-0157

With a copy to:

Shumaker, Loop & Kendrick LLP

240 South Pineapple Avenue, Suite 1000

Sarasota, FLA 34236

Attention: Daniel J. De Leo

Fax No.: 941-366-3999

 

12



--------------------------------------------------------------------------------

If to Cardinal, to:

Cardinal LG Company

250 Griffin Street East

Amery, WI 54001

Attention: President

Fax No.: (715) 268-8202

With a copy to:

Fredrikson & Byron, P.A.

200 South 6th St., #4000

Minneapolis, MN 55402

Attention: Tom Archbold

Fax No.: (612) 492-7077

[SIGNATURES ON THE FOLLOWING PAGE]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has caused this Agreement to be
duly executed on its behalf by its duly authorized officer, all as of the day
and year first written above.

 

PGT Industries, Inc. By:  

 

Printed Name: Jeffrey Jackson Title:   President Cardinal LG Company By:  

 

Printed Name: Michael Wothe Title:   President

[SIGNATURE PAGE TO SUPPLY AGREEMENT]